Citation Nr: 1729282	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-21 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to June 9, 2010, and to an evaluation in excess of 10 percent thereafter for atopic dermatitis.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression, sleep disturbance, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for substance abuse.

5.  Entitlement to service connection for an abnormal pap test.

6.  Entitlement to service connection for a gastrointestinal condition.

7.  Entitlement to service connection for status post right bunionectomy.

8.  Entitlement to service connection for a left ankle strain, status post bunionectomy.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Attorney Douglas E. Sullivan


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1993 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) from August 2009 and January 2011 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Veteran submitted a VA Form 9 for seven of the issues on appeal on which she requested to testify at a videoconference hearing before the Board.  She also submitted two VA Form 9s in July 2013 that together are for all of the issues on appeal and on which she requested to testify at a videoconference hearing before the Board.  The Veteran then submitted another VA Form 9 in July 2013 on which she indicated she did not want a Board hearing.  In April 2017 the Veteran's representative wrote that she wished to be afforded a videoconference hearing.   Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without affording the Veteran an opportunity for her requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

